NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                 Submitted June 26, 2015* 
                                  Decided June 26, 2015 
                                              
                                          Before 
 
                          DIANE P. WOOD, Chief Judge 
                           
                          JOEL M. FLAUM, Circuit Judge 
                           
                          DAVID F. HAMILTON, Circuit Judge
 
No. 14‐3780 
 
DENNIS TONN,                                      Appeal from the United States District 
      Plaintiff‐Appellant,                        Court for the Western District of 
                                                  Wisconsin. 
      v.                                           
                                                  No. 14‐cv‐481‐jdp 
MICHAEL A. DITTMANN, et al.,                       
      Defendants‐Appellees.                       James D. Peterson, 
                                                  Judge. 
 
 
                                        O R D E R 

       After prison officials found Dennis Tonn, a Wisconsin inmate, guilty of misusing 
medication, they disciplined him with segregation and ordered him to pay $1,350 in 
restitution. He later sued them under 42 U.S.C. § 1983, alleging that the two sanctions 
violated his due‐process and double‐jeopardy rights. (He has dropped the 
double‐jeopardy claim, so we say nothing more about it.) The district court screened the 
                                                 
            * After examining the briefs and record, we have concluded that oral argument is 

unnecessary. Thus the appeal is submitted on the briefs and record. See FED. R. APP. P. 
34(a)(2)(C). 
No. 14‐3780                                                                          Page 2 
 
complaint, see 28 U.S.C. § 1915A, and dismissed it for failure to state a claim. Because 
Tonn adequately alleged that the restitution order was not supported by any evidence, 
we vacate the dismissal of Tonn’s due‐process claim, but otherwise affirm the judgment.     

       We review the dismissal of Tonn’s complaint de novo, taking all allegations in his 
complaint as true. See Turley v. Rednour, 729 F.3d 645, 649 (7th Cir. 2013). Tonn, an inmate 
at Columbia Correctional Institution, was found possessing prescription medication not 
prescribed to him. Based in part on lab tests of those drugs, in July 2013 the prison’s 
disciplinary committee found Tonn “guilty of misuse of prescription medication” that 
“was not prescribed to inmate Tonn.” See WIS. ADMIN CODE § DOC 303.58(3). The 
committee imposed two punishments—90 days’ disciplinary segregation, and to “allow 
the institution recompense for funds lost because of inmate actions,” restitution of 
$1,350.00.   

       Tonn contends that prison officials offered no evidence of “lost” funds of 
$1,350.00, so the restitution order violates due process.   

      At screening the district court dismissed the due‐process claim. It assumed that 
Tonn had a property interest in his prison funds, but ruled that, before the prison 
ordered restitution from those funds, Tonn received procedural due process because he 
had no right to see the evidence of the prison’s costs. The court added that, even if, as 
Tonn alleged, the prison “imposed a randomly selected outrageous restitution amount,” 
post‐deprivation procedures were adequate to satisfy due process.   

       Tonn advances two arguments on appeal, but only his first has merit. He argues 
that the district court erroneously dismissed his claim that, because the restitution 
amount was based on no evidence, the order violated due process. Due process requires 
that before prison officials deprive a prisoner of a protected interest, they produce “some 
evidence” of conduct that authorizes the deprivation. See Superintendent Mass. Corr. Inst. 
Wallpole v. Hill, 472 U.S. 445, 447 (1985); McPherson v. McBride, 188 F.3d 784, 787 (7th Cir. 
1999). The due‐process reasoning of Hill extends to protect the property interest that 
prisoners have in the cash of their personal accounts. See Campbell v. Miller, 787 F.2d 217, 
222 (7th Cir. 1986); Burns v. Pa. Dep’t of Corr., 544 F.3d 279, 286 (3d Cir. 2008); Reynolds v. 
Wagner, 128 F.3d 166, 179 (3d Cir. 1997). Wisconsin law specifically protects a prisoner’s 
funds by limiting restitution orders to “actual” or “estimated” loss to the prison: 

       Full or partial restitution maybe imposed as a penalty. Restitution is 
       payment to reimburse any person or organization which has incurred 
       expenses or sustained loss by reason of the inmate’s violation . . . When the 
No. 14‐3780                                                                      Page 3 
 
      amount of restitution is unknown at the time of the hearing, the hearing 
      officer may impose an estimated maximum restitution amount. If the 
      actual amount of restitution is less than the estimated amount, only the 
      actual amount shall be assessed. Restitution may not exceed the estimated 
      amount.   

WIS. ADMIN CODE § DOC 303.70(7). Tonn thus has a protected interest in his funds to the 
extent that they are not needed to reimburse the prison for expenses that it has incurred 
or, by estimate, may incur because of his rule violation. But, according to Tonn, prison 
officials deprived him of $1,350.00 of his personal funds even though they submitted to a 
hearing officer no evidence of any actual or estimated losses arising from his violation. 
His allegations may be refuted when a record is developed, but at this early stage they 
are sufficient to state a due‐process claim.   

      We disagree with the district court’s two reasons for rejecting this claim. First, it 
viewed Tonn’s due‐process claim as asserting a right to see the evidence of costs, but he 
contends only that the hearing was devoid of such evidence, which Hill forbids. See Hill, 
472 U.S. at 447. Second, it incorrectly thought that the availability of a post‐deprivation 
hearing remedied any due‐process violation. A post‐deprivation remedy may be 
appropriate when a pre‐deprivation hearing is impractical. See Armstrong v. Daily, 
No. 13‐3424, 2015 WL 2182942 at *12–*16 (7th Cir. May 11, 2015). But here Tonn had a 
pre‐deprivation hearing—his prison disciplinary hearing—and at that hearing the prison 
could have but allegedly did not supply any evidence to support the restitution order.   

       Tonn’s remaining argument is easily dispatched. He argues that his disciplinary 
conviction (as distinct from the punishment) was invalid because, based on the 
disciplinary report attached to his appellate brief, he was convicted under a 
provision—WIS. ADMIN. CODE § DOC 303.57(3)—that does not exist. Tonn’s complaint 
does not raise this claim, so it is arguably forfeited, but the claim does not warrant relief 
anyway. Tonn is correct that no section 303.57(3) appears in the Wisconsin 
Administrative Code, but his disciplinary report states that Tonn possessed and misused 
prescription medication not prescribed to him, which is a violation of Wisconsin law. 
See WIS. ADMIN. CODE § DOC 303.58(3). Even if the conduct report contains a 
typographical error referring to section 303.57 instead of 303.58, its finding of guilt was 
supported by some evidence (lab test results) and the Wisconsin Code. It is therefore 
valid. See Scruggs v. Jordan, 485 F.3d 934, 941 (7th Cir. 2007); Webb v. Anderson, 224 F.3d 
649, 652 (7th Cir. 2000).   
No. 14‐3780                                                                     Page 4 
 
       Accordingly, we VACATE the dismissal of the due‐process claim with respect to 
restitution order and REMAND it. In all other respects we AFFIRM the district court’s 
judgment.